Order filed October 31, 2014




                                      In The


        Eleventh Court of Appeals
                                   __________

                               No. 11-14-00214-CV
                                   __________

              IN THE INTEREST OF R.R.V., II, A CHILD


                     On Appeal from the 161st District Court
                              Ector County, Texas
                       Trial Court Cause No. B-3276-PC


                                    ORDER
      The trial court terminated the parental rights of both parents of R.R.V., II.
The mother filed an appeal. This appeal is accelerated, and so far as reasonably
possible, this court must ensure that the appeal is brought to final disposition
within 180 days of the date the notice of appeal was filed.            See TEX. R.
APP. P. 28.4; TEX. R. JUD. ADMIN. 6.2(a).
      The mother’s brief is past due; it was originally due on September 15, 2014.
By letter dated September 29, 2014, the clerk of this court notified the mother that
this court deemed the inordinate delay in filing the brief to be a serious matter. On
our own motion, we extended the briefing deadline and informed the mother that
her brief was due to be filed on or before October 13, 2014. Despite this court’s
September 29 letter, no brief has been filed.
      Upon consideration of the importance of the rights at issue in this case, we
again extend the deadline and hereby ORDER the mother’s court-appointed
attorney, LILLY A. PLUMMER, to file in this court an appellate brief on behalf
of the mother on or before November 14, 2014. No further extensions will be
granted. The failure to file an appellant’s brief on or before November 14, 2014,
may result in dismissal of this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).


                                                    PER CURIAM


October 31, 2014
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          2